Exhibit 99.1 Burlington Stores, Inc. Announces First Quarter 2016 Results, Exceeding Guidance; Raises Fiscal Year 2016 Outlook o On a GAAP basis, net sales rose 8.4%, net income increased 46%and diluted net income per share rose 53% o On a Non-GAAP basis, - Comparable store sales increased 4.3% - Adjusted Net Income per Share rose 39% to $0.57 - Adjusted EBITDA increased 19% to $121 million - Comparable store inventory decreased 9% and turnover improved 7% BURLINGTON, New Jersey; May 26, 2016 — Burlington Stores, Inc. (NYSE: BURL), a nationally recognized off-price retailer of high-quality, branded apparel at everyday low prices, today announced its results for the first quarter ended April 30, 2016. Tom Kingsbury, Chief Executive Officer stated, “We are very pleased to report first quarter results that exceeded our top and bottom line guidance.Our performance was highlighted by an 8.4% increase in net sales, a 4.3% increase in comparable store sales and an 80 basis point expansion in adjusted EBITDA margin driven by the ongoing traction and successful execution of our off-price operating model.I would like to thank our store and corporate teams for these results.” Fiscal 2016 First Quarter Operating Results (for the 13 week period ended April 30, 2016 compared with the 13 week period ended May 2, 2015): o Net sales increased 8.4%, or $99.6 million, to $1,282.7 million.This increase includes the 4.3% increase in comparable store sales, as well as an increase of $52.6 million from new and non-comparable stores. o Gross margin improved approximately 35 basis points to 40.1% during the Fiscal 2016 first quarter.This more than offset an approximate 20 basis point increase in product sourcing costs, which are included in selling, general and administrative expenses (SG&A). o SG&A, less product sourcing costs, as a percentage of net sales was 26.7%, which represented an approximate 60 basis points of improvement compared with the Fiscal 2015 first quarter.Approximately 20 basis points of this improvement represented timing of certain expenses related to activities that were moved to the second quarter of the year. o The effective tax rate was 37.6% compared with 37.8% last year. o Net income increased 46.0% to $37.5 million, or $0.52 per diluted share. o Adjusted Net Income increased 32.5% to $41.6 million, or $0.57 per share vs. $0.41 per share last year. 1 o Fully diluted shares outstanding were 72.4 million at the end of the quarter compared with 76.5 million outstanding at the end of last year’s first quarter, primarily driven by the repurchase of 4.9 million shares since the 2015 first quarter. o Adjusted EBITDA increased 19.3%, or $19.5 million, to $121.0 million. Sales growth, SG&A leverage and gross margin expansion led to an 80 basis point expansion in Adjusted EBITDA as a percentage of net sales.
